United States Court of Appeals
                     For the First Circuit

No. 16-2293

                            HENRY MU,
                      Plaintiff, Appellant,

                               v.

     OMNI HOTELS MANAGEMENT CORPORATION, a/k/a Omni Hotels,
                      Defendant, Appellee,

                         JOHN DOES 1-20,
                           Defendants.


No. 16-2442
                            HENRY MU,
                      Plaintiff, Appellant,

                               v.

     OMNI HOTELS MANAGEMENT CORPORATION, a/k/a Omni Hotels;
                         JOHN DOES 1-20

                     Defendants, Appellees.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND

       [Hon. Patricia A. Sullivan, U.S. Magistrate Judge]


                             Before

                       Howard, Chief Judge,
              Torruella and Barron, Circuit Judges.



     Jesse W. Duarte, with whom Duarte & Obolensky Law, LLC was on
brief, for appellant.
     Geoffrey W. Millsom, with whom Brenna Anatone Force and Adler
Pollock & Sheehan P.C. were on brief, for appellee.



                        February 7, 2018




                               -2-
            TORRUELLA, Circuit Judge.        During the early hours of

August 24, 2014, an unidentified group of individuals assaulted

Appellant Henry Mu ("Mu") in the lobby of the Omni Providence Hotel

(the "Hotel"), which Appellee Omni Hotels Management Corporation

("Omni") operates.     Mu sued Omni for negligence.            The district

court   granted   summary   judgment   to    Omni,   finding   Mu's   claims

deficient with respect to three elements of negligence: duty,

breach, and causation.      We, however, conclude otherwise, finding

that Mu's negligence claim was sufficient to withstand summary

judgment.    Accordingly, we reverse the district court's order

granting summary judgment to Omni.

                             I.   Background

            We view the facts in the summary judgment record in the

light most favorable to Mu, and draw all reasonable inferences in

his favor.    See Alt. Sys. Concepts, Inc. v. Synopsys, Inc., 374
F.3d 23, 26 (1st Cir. 2004).

A. Factual Background

            During the relevant period of time, Mu lived in "The

Residences," a luxury condominium complex adjoined to the Hotel.

As the owner of a condo at The Residences, Mu enjoyed access to a

number of the Hotel's services and amenities, including its fitness

center and valet parking service.           As a result, Mu visited the

Hotel on a near-daily basis.


                                   -3-
             On August 24, 2014, at 2:10 a.m., the Hotel's front desk

received a call complaining of a party on the fourth floor.

According to the Hotel's records, the caller expressed his belief

that "the kids are smoking pot in the next room."                      The caller

further indicated that the room's occupants were "being very loud,"

and that "there are more loud teenagers on the 25th floor."                     In

response to this call, two Hotel security guards knocked on the

door of room 407 of the Hotel, where they encountered approximately

twenty individuals inside.              The room's registered guest was not

among these individuals, and the Hotel does not allow multiple

unrelated people to occupy a room when a registered guest is not

present.     Therefore, the two security guards evicted the room's

occupants from the Hotel, escorting them off the premises.                     The

security guards then returned to the Hotel.

             During    this     time,    the    Hotel's    valet,   Danny    Lebrón

("Lebrón")    was     working    in     front   of   the   Hotel.     He   observed

"approximately a dozen young people (mostly male) leave the front

door of the hotel with hotel security behind them."                 Lebrón watched

the group leave the Hotel's property, and walk down the street and

out of his sight.       But, according to Lebrón, the group, now having

obtained a case of beer, soon returned to the Hotel's driveway,

where they "were being rowdy."             Lebrón watched a fight break out

between members of the group, "with punches thrown and much


                                          -4-
shouting."     After the fight had concluded, Mu came down from his

condominium to the Hotel's driveway to wait for his girlfriend,

who was coming to see Mu and intended to valet her car.

             Mu chatted with Lebrón while he waited for his girlfriend

to arrive.    As he stood in front of the Hotel, Mu observed a "bunch

of kids" coming in and out of the front door to the Hotel's lobby.

He then observed this group -- which he estimated to have roughly

twenty members -- "trying to get into an altercation with [another]

kid."    These efforts included the group using racial epithets

against that individual, whom Mu described as African-American.

The target of the group's harassment ultimately walked away from

the group and out of Mu and Lebrón's sight, but the group pursued

him.    Mu then told Lebrón to go get help, but Lebrón responded

"[T]hat's not my problem."     Next, Mu heard what "sounded like some

type of fight . . . or an altercation going on."      Afterwards, the

group of kids "all c[ame] . . . storming out . . . celebrating

. . . like they just beat up some kid."       Lebrón then left Mu to

park a car, and Mu, fearing for his own safety, made towards the

Hotel's lobby.

             Mu entered the lobby, and the group of kids stormed in

behind him.    Mu informed the concierge that the group was fighting

outside, and told her that she needed to eject them from Hotel's

property and call the police.      The group then confronted Mu and


                                  -5-
began to punch, shove, and kick him.        Mu estimates that between

five and seven members of the group participated in attacking him.

Ultimately, two members of the group held him down, and a third

threw a table at him.     The group then fled.    Mu remembers one of

Hotel's employees -- either a security guard or a doorman -- urging

him to go home.      Though Mu wanted to stay at the Hotel to speak

to the police, whom he believed to be en route, he ultimately

acquiesced and went home.       A doctor later diagnosed Mu with a

broken arm.

           Mu returned to the Hotel the day after his assault.1

The Hotel's head of security, Shannon Earle ("Earle"), informed Mu

that while the police had come to the Hotel following his assault,

Mu would have to contact the police himself to make a report.       Mu

also inquired about the security cameras in the Hotel's lobby,

where the assault occurred.        Earle responded that because of

ongoing construction, the cameras had not been working.        Indeed,

the security shift report from that date indicates that six of the

Hotel's   security    cameras   were   non-functional.   The   record,

however, does contain some indicia to the contrary.       One of the



1  Mu's attack took place between 2:00 and 3:00 a.m. on August 24,
2014, and he went home afterwards. Mu stated in his deposition
that he returned to the Omni "the next day." While not material
to the issues before us, we note that the record is unclear as to
whether Mu returned to the Omni later on the 24th, or on the 25th.


                                   -6-
on-duty security guards at the time of Mu's assault prepared an

incident report on August 24, 2014, which Earle reviewed on

August 29, 2014.   That report explains that "[c]amera footage from

DVR 1 from the times stated were [sic] inconclusive as to what

exactly had occurred and was also not able to properly identify

any individuals involved."

B.   Procedural History

            Mu filed a complaint in Rhode Island Superior Court on

April 14, 2015, alleging negligence against Omni and battery

against his unknown assailants.        On May 7, 2015, Omni filed a

notice of removal to federal court in the District of Rhode Island,

based on the parties' diversity of citizenship.       See 28 U.S.C.

§ 1332.   Mu did not challenge removal.    Both parties consented to

jurisdiction by a United States magistrate judge, and Omni then

moved for summary judgment.

            After a hearing -- during which Mu indicated that he did

not intend to pursue his battery claim -- the magistrate judge

sitting as the district court granted Omni's motion for summary

judgment.    The district court first held that because his attack

was not foreseeable, Omni had no legal duty to prevent the harm

that Mu suffered.      According to the court, Mu also failed to

provide sufficient evidence establishing the applicable standard

of care and Omni's breach of that standard.     So too, the district


                                 -7-
court added, did Mu fail to "demonstrate that his injury was the

'natural and probable' consequence of any specific act of alleged

negligence."

           The district court also dismissed Mu's argument that the

incident   report   referring   to   "[c]amera   footage   from   DVR   1,"

combined with Omni's contention that no footage of Mu's assault

existed, suggested that Omni had despoiled that evidence.         Rather,

it explained that "[w]hile the record is confusing, Plaintiff's

evidence permits the inference that whatever cameras the [Hotel]

may have had surveilling its premises were not adequate to record

the incident."

           After granting summary judgment for Omni, the district

court gave Mu thirty days to show cause as to why summary judgment

would not also be proper against the still-unidentified defendants

to his battery claim.     See Fed. R. Civ. P. 56(f).         Mu did not

respond to that order.     The district court therefore entered a

final judgment dismissing Mu's claims against all defendants.           Mu

appeals that judgment.

                            II.      Analysis

           We review a district court's grant of summary judgment

de novo, construing the facts and making all reasonable inferences

in favor of the nonmoving party.           Borges ex rel. S.M.B.W. v.

Serrano-Isern, 605 F.3d 1, 4 (1st Cir. 2010).         "Summary judgment


                                     -8-
is appropriate if there is no genuine issue as to any material

fact and the undisputed facts show that the moving party is

entitled to judgment as a matter of law."               Id. (citing Fed. R.

Civ. P. 56(c)(2))     An issue is "genuine" when a rational factfinder

could resolve it either direction.          Id.   A fact is "material" when

its (non)existence could change a case's outcome.              Id. at 5.

            Because this is a diversity case, Rhode Island law

provides the substantive rules of decision.             See Erie R.R. Co. v.

Tompkins, 304 U.S. 64, 78 (1938).           The law of Rhode Island is not

anomalous in that "[i]n setting forth a negligence claim, 'a

plaintiff must establish a legally cognizable duty owed by a

defendant   to   a   plaintiff,   a   breach      of   that   duty,   proximate

causation between the conduct and the resulting injury, and the

actual loss or damage.'"     Berard v. HCP, Inc., 64 A.3d 1215, 1218

(R.I. 2013) (quoting Holley v. Argonaut Holdings, Inc., 968 A.2d
271, 274 (R.I. 2009)).

            On appeal, Mu argues that the district court erred in

holding that, for summary judgment purposes: (1) Omni owed him no

legal duty; (2) he failed to make out the relevant standard of

care and show a breach of that standard; (3) he failed to show

causation; and (4) his allegations of evidentiary spoliation did

not warrant a negative inference in his favor.2


2   Mu appeals the district court's entry of judgment on his

                                      -9-
A. Omni's duty towards Mu

          We first address the district court's determination that

Omni did not owe Mu any duty of care.        In Rhode Island, the

existence of a legal duty is a pure question of law.       Volpe v.

Gallagher, 821 A.2d 699, 705 (R.I. 2003) (quoting Kuzniar v. Keach,

709 A.2d 1050, 1055 (R.I. 1998)).     Because no "clear-cut formula

. . . exists for making this determination," courts employ an ad

hoc approach to deciding whether a particular duty exists.      Id.

(internal quotation marks omitted).      The Rhode Island Supreme

Court has highlighted five relevant factors to consider:

       (1) the foreseeability of harm to the plaintiff, (2)
       the degree of certainty that the plaintiff suffered
       an injury, (3) the closeness of connection between
       the defendant's conduct and the injury suffered, (4)
       the policy of preventing future harm, and (5) the
       extent of the burden to the defendant and the
       consequences to the community for imposing a duty to
       exercise care with resulting liability for breach.

Gushlaw v. Milner, 42 A.3d 1245, 1256-57 (R.I. 2012) (quoting

Ferreira v. Strack, 652 A.2d 965, 967-68 (R.I. 1995)).          The

"relationship between the parties" is also relevant, though it is




negligence claim against Omni and his battery claim against his
unidentified assailants. However, Mu indicated before the district
court that he did not intend to pursue the battery claim, failed
to respond to the district court's show cause order, and does not
address that claim in his brief here.     We therefore treat Mu's
battery claim as abandoned. See Wilson v. Moulison N. Corp., 639
F.3d 1, 6 (1st Cir. 2011).


                               -10-
not entirely clear how it interacts with these five factors.3                See

id. at 1256-57 (quoting Selwyn v. Ward, 879 A.2d 882, 887 (R.I.

2005)).     Indeed, in cases involving liability for the acts of a

third     party,     courts   take   into     account   whether     a   "special

relationship" existed either between the defendant and the third

party or the defendant and the victim of the third party's conduct.

Id. at 1256 (quoting Santana v. Rainbow Cleaners, Inc., 969 A.2d
653, 658 (R.I. 2009)).

             Among     the    factors       relevant    to   this       analysis,

foreseeability is the "linchpin in determining the existence of

any duty."    Splendorio v. Bilray Demolition Co., 682 A.2d 461, 466

(R.I. 1996).       And to be clear, "the specific kind of harm need not

be foreseeable as long as it was foreseeable that there would be

harm from the act which constituted the negligence, provided it

was foreseeable that there would be violence toward others."




3  The district court treated finding a special relationship as a
precondition to analyzing the five other factors that Gushlaw sets
out. But, this hierarchy is not particularly clear from Gushlaw
itself, or the cases it cites.     See 42 A.3d at 1252-57 (first
discussing a special relationship as a necessary condition for
liability, then discussing the five factors to consider amid the
"ad hoc" duty analysis, and then finally noting that "[t]he
'relationship between the parties' is likewise considered in our
duty analysis" (quoting Selwyn v. Ward, 879 A.2d 882, 887 (R.I.
2005))). We, however, do not need to take up the question of the
correct hierarchy of factors here, because it is undisputed that
Omni had a special relationship with Mu.


                                      -11-
Martin v. Marciano, 871 A.2d 911, 917 (R.I. 2005) (internal

quotation marks omitted).

             The district court found that Omni did not have a special

relationship with Mu's attackers that would make it responsible

for their behavior.         But, it did find that Omni had a special

relationship to Mu as the "possessor of land that holds the land

open to the public/member of the public," and because Mu was a

member of the public.       On appeal, Omni has also conceded as much.

             Having found a special relationship, the district court

then turned to the question of foreseeability.                It characterized

the relevant inquiry as whether Omni had "a legal duty to protect

[Mu],   a    member   of   the   public,      from   an   attack   spontaneously

committed by third parties who followed him from the [Hotel's]

driveway area into its lobby."           Emphasizing that Mu "presented no

competent evidence of any prior criminal activity in or near the

[Hotel],"     and   that   it    was   similarly     unforeseeable    that   "the

specific rowdy group evicted from Room 407 would spontaneously

attack [Mu] in the [Hotel's] lobby," it declined to find such a

duty.       Among other things, the district court explained that

"throughout the time that Omni was aware of this group, the group

committed no crimes or acts of violence resulting in personal

injury."     It added that "while the [Hotel's] parking valet watched




                                       -12-
them punching and chasing each other, they did not interfere with

him or any of the [Hotel's] guests he was serving."

          In   defending   the    district    court's   holding,    Omni

highlights that "Rhode Island courts have not considered whether

to impose a duty of care on a hotel to protect against spontaneous

criminal conduct by a third party in the lobby."        It then cites a

handful of cases illustrating, according to Omni, that Rhode Island

courts   "resoundingly   have    rejected    the   proposition   that     a

defendant has a duty to protect persons from harm caused by the

spontaneous criminal acts of an unrelated third party, in the

absence of strong and direct evidence of foreseeability."               See

Ouch v. Khea, 963 A.2d 630, 633 (R.I. 2009) (gang-member driver of

automobile had no duty to protect gang-member passenger from the

intentional criminal acts of a rival street gang); Thanadabouth v.

Kongmany, 712 A.2d 879, 879-80 (R.I. 1998) (landlord had no duty

to protect tenants from criminal acts of third parties on premises

located in high crime area, but on which "no prior criminal

activity . . . concerning either party" had taken place); Ferreira

v. Strack, 636 A.2d 682, 685-86 (R.I. 1994) (owner of premises

abutting a public way had no duty to control traffic, including

drunk drivers, on that public way); Banks v. Bowen's Landing Corp.,

522 A.2d 1222, 1225 (R.I. 1987) (owner of wharf did not have duty

to post signs warning of the danger of diving off of that wharf,


                                  -13-
or to erect barriers to prevent individuals from doing so).               In

addition, Omni continues, largely for the same reasons the district

court identified, the sequence of events leading up to Mu's attack

similarly failed to make that attack foreseeable.             Nothing, Omni

asserts, suggested "that the people that attacked Mr. Mu posed a

threat to hotel guests or other members of the public."

            Mu admits that he did not introduce any evidence of

similar attacks in the vicinity predating his own.            But, he avers

that evidence of that sort is unnecessary to establish a duty when

the record shows that "at least four of Omni's agents were aware

of the group's violent and illegal conduct during the thirty-five

minute period before the attack."          In arguing that this made his

attack sufficiently foreseeable to give rise to a legal duty, Mu

brings three decisions from beyond Rhode Island to our attention.

            In Gould v. Taco Bell, 722 P.2d 511, 513-14 (Kan. 1986),

patrons of a fast food restaurant verbally accosted and then

assaulted the plaintiff first inside the restaurant, and then again

in the parking lot.     The employee who watched these events unfold

resisted calling the police, and only did so after the altercation

had spilled outside, and a friend of the plaintiff threatened to

jump over the restaurant's counter and call the police herself.

Id.   at   514.   Evidence   also   indicated   that   this   employee   had

recognized the plaintiff's attacker from a similar incident at the


                                    -14-
same restaurant two weeks earlier.            Id. at 518.      The court held

that the evidence established a "sequence of conduct" sufficient

to impose a duty upon the restaurant to protect the plaintiff from

the danger that her attacker threatened.           Id. at 516.

              Similarly, in Cotterhill v. Bafile, 865 P.2d 120, 122

(Ariz. Ct. App. 1993), the court overturned the trial court's

judgment notwithstanding the verdict in favor of the defendant and

ordered a new trial to determine the defendant's liability for an

assault that occurred at the bar he owned.                 The court observed

that prior to the fight breaking out, "bad feelings" between the

plaintiff and his assailants "persisted for 10 to 15 minutes,

including loud and hostile verbal exchanges among several men."

Id.    "However," the court noted, "the bartender did not attempt

to calm the situation, ask anyone to leave, threaten to call the

police[,] or call the police during that time."                 Id.    Thus, a

"reasonable jury could have inferred that the probability of a

fight was evident for several minutes before it occurred, and that

the    bartender     neglected   to    take   reasonable    action    to   avert

violence."     Id.

              And finally, in Mills v. White Castle System, Inc., 421
N.W.2d 631, 632 (Mich. Ct. App. 1988), the plaintiffs parked in

the defendant's parking lot, where they noticed a group of seven

or    eight   people   "drinking      alcohol,   using   obscenities[,]     and


                                       -15-
'noticeably     acting   like    disorderly     persons.'"        Forty   minutes

later,   that    group   attacked      the    plaintiffs   upon    exiting     the

defendant's     business.       Id.     During    the    attack,    one   of   the

plaintiffs' friends reentered the defendant's business and asked

the manager to call the police.         Id.     But the manager refused, and

instructed the friend to use a public phone across the street.

Id. at 632-33.     The court found that these facts could amount to

"a breach of defendant's duty to exercise reasonable care for its

invitees'   protection,"        emphasizing     that    "defendant   was     in   a

position to control the unruly patrons' actions or to eject them

from its premises."      Id. at 634.

            By way of comparison, and as became apparent during oral

argument, our own decision in Woods-Leber v. Hyatt Hotels of P.R.,

Inc., 124 F.3d 47 (1st Cir. 1997), also proves instructive here.

There, a hotel patron claimed negligence after suffering a bite

from a rabid mongoose that had suddenly appeared around the pool

area where she lay sunbathing.                Id. at 49.       We found that

unfortunate occurrence to have been unforeseeable to the defendant

hotel.   Id. at 51.      The hotel's staff had never seen a mongoose

on the premises before.          Id.   Nor was anyone at the hotel aware

of the presence of mongooses in the nearby mangroves or anywhere

else in the vicinity of the hotel.4             Id.    Moreover, this was the


4   As in Woods-Leber, we assume without deciding that the plural

                                       -16-
first incident in which a wild animal had bitten a guest of the

hotel.   Id.   "Finally, there was no evidence either that a non-

rabid mongoose, unprovoked, was likely to bite a supine sunbather,

or that rabies was prevalent in the area."     Id.     That mongoose

bite at issue, then, was truly spontaneous.

          Woods-Leber and the Rhode Island cases that Omni cites

thus pertain to a "past occurrences" theory of foreseeability.

The state court cases that Mu cites, in contrast, illustrate a

"sequence of events" theory of foreseeability.       Omni is correct

that Mu's claims would fail under a past occurrence's theory (and

Mu also concedes this point).     But, it is incorrect that Mu's

attack was not foreseeable in light of the sequence of events

leading up to it.    And, noting the absence of any direct Rhode

Island precedent to the contrary, we are confident in our "Erie

guess," Whyte v. Conn. Mut. Life Ins. Co., 818 F.2d, 1005, 1011

n.22 (1st Cir. 1987), that Rhode Island's Supreme Court would

follow the logic of these cases recognizing that the development

of a particular sequence of events can, without more, render future

harm foreseeable.    See Andrew Robinson Int'l, Inc. v. Hartford

Fire Ins. Co., 547 F.3d 48, 51-52 (1st Cir. 2008) (endorsing taking




of "mongoose" is "mongooses." 124 F.3d at 49 n.1 ("[W]hile we use
the term 'mongooses' throughout, we express no opinion on which
plural noun is linguistically preferable.").


                                -17-
into account "precedents in other jurisdictions" and "any relevant

policy rationales" in predicting "what path the state court would

most likely travel").

          Hotel security evicted from the premises a group of

youths whose partying had caused a disturbance.     This group then

obtained a case of beer,5 and returned to the Hotel's driveway,

where valet Lebrón could see them.     A fight then broke out among

members of the group.   Next, the group attempted to pick a fight

with a passer-by, hurling racial slurs at him and apparently

physically attacking him too.    During this time, members of the

group -- despite their previous eviction -- circulated in and out


5  While   ultimately   not   dispositive   of  the   question   of
foreseeability here, it does bear mentioning that the district
court misapplied the summary judgment standard to Mu's allegations
that his assailants were intoxicated by failing to draw all
reasonable inferences in his favor. In rejecting Mu's arguments
involving Martin, 871 A.2d at 917 ("melee" foreseeable to social
host who served alcohol to underage guests), it concluded that
"there is no evidence suggesting that the Room 407 group was
underage, and nothing beyond mere speculation to suggest that they
were drunk or had been drinking alcohol or that they otherwise
fell into a category that presumptively would become violent."
But, the phone call to the Omni's front desk that set all of these
events in motion complained of a party in Room 407. Additionally,
after security evicted them, the occupants of that room returned
to the Hotel's premises with a case of beer. This is sufficient
to support the inference, for summary judgment purposes, that these
individuals had been drinking alcohol. And, even setting aside
the question of whether Mu's attackers were minors, "who, by virtue
of their tender age and inexperience, are presumed less capable of
handling the deleterious effects of alcohol consumption," id. at
916, Mu's attackers' possible intoxication would seemingly have
the effect of making his injury even more reasonably foreseeable.


                                -18-
of the Hotel's lobby.      The group's unruly behavior ultimately

reached its crescendo when two of its members held Mu down while

a third threw a table at him.

             Thus, the events leading up to Mu's injury involve

crucial differences from the facts of Woods-Leber, where the wild

mongoose "[s]uddenly (and without any apparent provocation) . . .

scurried into the pool area and bit [the plaintiff]," and the cases

Omni cites addressing foreseeability in light of past occurrences.

Id. at 49.    Analogizing this case's facts to those of Woods-Leber,

it would be as if the hotel had first shooed the mongoose off of

the premises, only for it to return and menace others before

finally biting the plaintiff.    While Mu's ultimate injury may have

been unforeseeable at the time of his attackers' eviction, this

certainly changed after a fight broke out within the group and

members of the group then turned on a passer-by.     An observer of

this sequence of events would not be shocked to discover that the

group ended up getting in an altercation with someone in the Omni's

lobby -- where members of the group continued to set foot after

their eviction.    In sum, the facts here place Mu's foreseeability

argument squarely within the realm of cases in which a sequence of

events unfolded in such a way to make harm foreseeable and thereby

confer a legal duty.    See Cotterhill, 865 P.2d at 122; Gould, 722




                                -19-
P.2d at 516; Mills, 421 N.W.2d at 634. And we find this conclusion

compatible with Rhode Island law.

           Accordingly, contrary to the district court's holding,

on the version of the facts most favorable to Mu, the harm he

suffered   was   reasonably   foreseeable   to   Omni.   And   with   the

"linchpin" factor of our duty analysis satisfied, see Splendorio,
682 A.2d at 466, we also note that none of the other Gushlaw

factors hedge against finding a legal duty here, see 42 A.3d at

1256-57.   For example, the "policy of preventing future harm" to

individuals in situations comparable to Mu's outweighs the "burden

to the defendant and the consequences to the community" that would

result from imposing that duty.     See id. at 1257.     It is far from

onerous to expect a hotel to prevent a group of recent evictees,

who had demonstrated a propensity for unruly behavior and violence

while just outside the hotel (in front of a hotel employee, no

less), from assaulting someone in the hotel's lobby.       We therefore

hold that the district court erred in concluding that the Omni had

no legal duty to protect Mu from his attackers.

B. Standard of care, breach, and causation

           Mu also challenges the district court's conclusion that

he provided insufficient evidence to establish the applicable

standard of care and Omni's breach of that standard.              "In a

negligence case, a plaintiff must 'establish a standard of care as


                                  -20-
well as a deviation from that standard.'"            Morales v. Town of

Johnston, 895 A.2d 721, 732 (R.I. 2006) (quoting Sousa v. Chaset,

519 A.2d 1132, 1135 (R.I. 1987)). In the premise liability context,

an owner or possessor of property must "exercise reasonable care

for   the   safety   of   persons   reasonably   expected   to   be   on   the

premises."    Habershaw v. Michaels Stores, Inc., 42 A.3d 1273, 1276

(R.I. 2012) (quoting Kurczy v. St. Joseph Veterans Ass'n, 820 A.2d
929, 935 (R.I. 2003)).        This includes "protect[ing] against the

risks of a dangerous condition existing on the premises, provided

the landowner knows of, or by the exercise of reasonable care would

have discovered, the dangerous condition."           Id.    Finally, under

Rhode Island law, expert testimony is not necessary to establish

the relevant standard of care when that standard would be obvious

to a layperson.      See Foley v. St. Joseph Health Servs. of R.I.,

899 A.2d 1271, 1277 (R.I. 2006).

             The district court appears to have found it unnecessary

to determine whether expert testimony was required,6 concluding


6  It is somewhat difficult to discern the district court's actual
holding on the expert versus lay testimony question.      It first
explained that "the standard of care to be imposed on a hotel to
protect against generic crime arising in its neighborhood likely
requires an expert." But, it then stated that "there is also no
question that a premises-liability plaintiff could establish a
standard of care based on lay testimony, if the breach was a matter
of common sense." Finally, the district court "decline[d] to hold
that Rhode Island would treat premises-liability cases as it does
professional malpractice cases, for which expert testimony is
always required to establish the standard of care." How best to

                                     -21-
that, in any event, Mu's "standard of care proffer [was] deficient

as a matter of law."         Specifically, the district court stressed

that Mu pointed only to "his own testimony regarding what he thinks

the   Omni   should   have   done."      That       testimony,   in   turn,    was

insufficient, as the "fixes" Mu suggested "are all either measures

that the [Hotel] did have in place (having security guards on the

premises, having adequate communication to summon the security

guards, calling the security guards when the situation became

violent) or are precautions that he concedes would not have

prevented his injury (working surveillance cameras)."

             Omni argues before us that expert testimony is necessary

here to establish the proper standard of care.              It points to three

cases   addressing    expert   testimony       in    the   context    of   premise

liability and crime prevention.              First, Shadday v. Omni Hotels

Mgmt. Corp., 477 F.3d 511, 512 (7th Cir. 2007), concerned the

negligence claim of a hotel guest whom another guest raped in the

hotel's elevator.      In upholding the district court's grant of

summary judgment to the hotel, the Seventh Circuit highlighted

that the plaintiff "did have an expert witness, but [that expert]

didn't substantiate his opinion concerning the amount of care that


construe this passage of the holding, though, is ultimately
inconsequential, as we review this question of law de novo. See
Beaudette v. Louisville Ladder, Inc., 462 F.3d 22, 27 (1st Cir.
2006).


                                      -22-
the [hotel] should have taken to protect its guests from criminal

assaults by other guests."     Id. at 515.   In the second case Omni

cites, Lees v. Carthage Coll., 714 F.3d 516, 517 (7th Cir. 2013),

the Seventh Circuit considered allegations of negligence stemming

from a sexual assault that took place on a college campus.    There,

the court cited Shadday in holding that "[p]remises-security cases

like this one fall within the category of negligence claims

requiring expert testimony."     Id. at 522.   Lastly, in Varner v.

District of Columbia, 891 A.2d 260, 265 (D.C. 2006), the District

of Columbia Court of Appeals considered whether expert testimony

was necessary to make out a wrongful death plaintiff's claim that

a university had been negligent in failing to expel a student with

an extensive record of infractions who ended up murdering two other

students on campus.     It concluded that "expert testimony is

required to establish the standard of care in negligence cases

such as this one, which involve issues of safety, security and

crime prevention."   Id. at 267.

          However, none of these cases are directly on-point, and

we decline Omni's invitation to hold that expert testimony was

necessary here.   Similar to Omni's arguments concerning its duty

toward Mu, Omni misstates the relevant inquiry.          Unlike the

plaintiffs in Shadday and Lees, Mu does not allege that Omni was

negligent in allowing any crime to occur on its premises.    Rather,


                                 -23-
Mu contends that Omni failed to respond adequately to a specific,

known threat of a crime against someone on its premises.             Varner,

in contrast, does pertain to a defendant's response to a known

potential   threat.      However,      that    case's   subject    matter   is

categorically different from Mu's, making it similarly inapposite.

"[Q]uestions as to the appropriateness and sufficiency of academic

discipline" may well, due to their relative complexity, be "beyond

the ken of a lay jury."        Id. at 267.      Determining whether or not

the Omni was negligent in reacting to the threat that its recent

evictees    posed,   however,    is    a     comparatively    straightforward

endeavor.    We do think that a jury would be capable, without an

expert's assistance, of determining the proper standard of care

and measuring Omni's conduct against that standard.

            Furthermore, we disagree with the district court that,

for summary judgment purposes, Mu failed to provide sufficient

evidence for a jury to have made that determination.               First, Mu

maintains that after the initial call complaining of a loud party

involving teenagers smoking marijuana, the employee who took that

call should have called the police, rather than merely dispatching

hotel   security.    Second,    after      evicting   those   teenagers,    Mu

contends that the security guards should have "st[uck] around to

ensure no further issues arose," rather than returning to the Omni.

Third, Mu argues that Lebrón should have called either hotel


                                      -24-
security or the police -- as Mu urged him to do -- after witnessing

both the fight that broke out among the recent evictees and that

group's aggressions towards a passer-by.       Mu also contended before

the district court that the Omni should have had a security guard

stationed in the lobby.

          These arguments certainly have the effect of creating a

dispute of material fact as to whether Omni adhered to the proper

standard of care.     Contrary to what the district court held, a

jury would have plenty to consider in deciding what Omni "should

have done" and whether it did enough.       See Bitgood v. Greene, 108
A.3d 1023, 1025, 1030 (R.I. 2015) (upholding jury verdict finding

defendant bar negligent for failing to call police after initial

altercation between patrons when plaintiff injured in subsequent

altercation occurring ten to fifteen minutes later).        Accordingly,

we hold that the district court also erred in finding Mu's claims

insufficient to survive summary judgment with respect to standard

of care and breach.

          Finally,    we   also   differ   with   the   district   court's

causation analysis.    Having found that Omni owed no duty to Mu,

and that Mu had failed to make out a breach of the proper standard

of care, the district court concluded that Mu could not "show that

[Omni's] failure to adhere to some applicable standard of care was

the proximate cause of his injury."        We think otherwise.


                                  -25-
           "A plaintiff must not only prove that a defendant is the

cause-in-fact of an injury, but also must prove that a defendant

proximately caused the injury."     Almonte v. Kurl, 46 A.3d 1, 18

(R.I. 2012).    Proximate cause, in turn, requires a finding that

the harm in question would not have occurred if not for the

relevant breach and that the harm was the "natural and probable

consequence" of the breach. Id. (quoting Pierce v. Providence Ret.

Bd., 15 A.3d 957, 964 (R.I. 2011)).    As for making that showing,

"[p]roper inferences from other proven facts, when considered in

connection with all of the evidence, may satisfy reasonable minds

that . . . the injury resulted from the defendant's negligent

acts."   Kurczy, 713 A.2d at 766.

           In light of his arguments as to the standard of care and

the steps Omni should have taken to adhere to that standard, Mu

has brought forth enough to create a dispute of material fact as

to causation.   Reasonable minds could be satisfied that were it

not for Omni's alleged negligence, the events of the early morning

in question would not have culminated in the Omni's recent evictees

throwing a table upon Mu inside the Hotel's lobby.    Accordingly,

we conclude that the district court committed further error in

granting summary judgment on causation grounds.




                               -26-
C. Spoliation
          Mu also asserts that Omni's representation that none of

the Hotel's security cameras were working during the time of his

assault, combined with the incident report explaining that footage

of the assault was "inconclusive as to what exactly had occurred,"

entitled him to an adverse inference against Omni.                 See Nation-

Wide Check Corp. v. Forest Hills Distribs., Inc., 692 F.2d 214,

217 (1st Cir. 1982) (Breyer, J.) ("When the contents of a document

are relevant to an issue in a case, the trier of fact generally

may receive the fact of the document's nonproduction or destruction

as evidence that the party which has prevented production did so

out of the well-founded fear that the contents would harm him.").

However, having already determined -- without giving Mu the benefit

of an adverse inference -- that reversal of the district court's

summary judgment order is warranted here, we do not need to reach

this question.

                              III.   Conclusion

          We    hold   that   Omni   did    have   a   duty   to   prevent   the

reasonably foreseeable harm that Mu suffered.             Mu, additionally,

did not need an expert witness to establish the relevant standard

of care, and did bring forth sufficient evidence that Omni breached

that standard.    Furthermore, a dispute of fact exists as to whether

that breach was the cause of Mu's injuries.              Therefore, because



                                     -27-
Mu's negligence claim against Omni was sufficient to survive

summary judgment, the district court's order is reversed and the

case is remanded to the district court for proceedings consistent

with this opinion.

          Reversed and Remanded.




                              -28-